FIRST AMENDMENT TO THE CREDIT AGREEMENT

THIS FIRST AMENDMENT TO THE CREDIT AGREEMENT (this “Amendment”), dated as of
July 10, 2008 among Black Hills Corporation, a South Dakota corporation
(“Borrower”), ABN AMRO Bank N.V., in its capacity as agent for the Banks under
the Credit Agreement described below (in such capacity, the “Administrative
Agent”), and as a Bank, and the other Banks party hereto.

WITNESSETH THAT:

WHEREAS, the Borrower, Administrative Agent and the Banks have entered into that
certain Credit Agreement dated as of May 7, 2007 (as the same may be further
amended, modified or restated prior to the effectiveness hereof, the “Credit
Agreement”); and

WHEREAS, the Borrower desires to amend certain terms of the Credit Agreement, as
set forth below; and

WHEREAS, the Administrative Agent and the Required Banks are willing, subject to
the terms hereof, to so amend the Credit Agreement.

NOW, THEREFORE, in consideration of the recitals set forth above and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Definitions. All capitalized terms used but not otherwise defined in
this Amendment shall have the meaning ascribed to them in the Credit Agreement.
Unless otherwise specified, all section references herein refer to sections of
the Credit Agreement.

Section 2. Amendments to Credit Agreement.

Effective upon the satisfaction of each of the conditions precedent set forth in
Section 4 below, the Credit Agreement is hereby amended as follows:

 

effective as of the date hereof, the Credit Agreement is hereby amended as
follows:

(A)      The term “$300,000,000” appearing in the definition of “Marketing
Subsidiary Excluded Credit Facilities” in Section 1.1 of the Credit Agreement is
hereby deleted in its entirety and the term “$400,000,000” is hereby substituted
therefor:

(B)      Section 7.9 of the Credit Agreement shall be amended by deleting the
term “and” appearing at the end of Section 7.9(n), deleting the term “.” at the
end of Section 7.9(o) and substituting the term “;” therefor, and inserting the
following language as new Sections 7.9(p) and 7.9(q), respectively:

“(p)     Liens (i) of a collecting bank arising under the UCC on items in the
course of collection, (ii) in favor of a banking institution arising as a matter
of law, or which arise under the documents governing the deposit relationship,
encumbering deposits (including the right of set-off, charge-back rights, and
refund rights) and which are within

 

CHI02_60652994_209611_00011



the general parameters customary in the banking industry, or (iii) encumbering
customary deposits and margin deposits and other Liens attaching to brokerage
accounts or arising under or in connection with Derivative Arrangements or
Derivative Obligations, in each case incurred in the ordinary course of
business; and"

“(q)     Other Liens made in the ordinary course of business of Borrower or its
Subsidiaries so long as the aggregate amount of Indebtedness or other
obligations secured by such Liens does not exceed, in the aggregate,
$25,000,000."

Section 3. Ratification. The Borrower hereby ratifies, acknowledges, affirms and
reconfirms its rights, interests and obligations under each Credit Document, as
amended hereby, and agrees to perform each of its obligations thereunder as and
when required. By executing this Amendment, the Borrower hereby further
ratifies, acknowledges, affirms and reconfirms that each Credit Document, as
amended hereby, constitutes a legal, valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its terms, and that
each such Credit Document, as amended hereby, is in full force and effect.

 

Section 4. Conditions. The effectiveness of this Amendment is subject to the
following conditions precedent:

 

Section 4.1 The Borrower, the Administrative Agent and the Required Banks shall
have executed and delivered this Amendment, and the Borrower shall have executed
and/or delivered such other documents and instruments as Administrative Agent
may reasonably require to effectuate the terms of this Amendment.

 

Section 4.2 Borrower shall have paid to each of the Banks executing and
delivering this Amendment on or prior to the date hereof, for such Bank’s own
account, a fully-earned, non-refundable amendment fee in an amount equal to
[__]% multiplied by such Lender’s Percentage, in immediately available funds.

 

Section  4.3      The representations and warranties set forth in Section 5 of
this Amendment shall be true and correct.

 

Section 4.4 All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be reasonably satisfactory to the Administrative
Agent and its legal counsel.

 

Section 5. Representations and Warranties.    To induce the Administrative Agent
and the Banks party hereto to enter into this Amendment, the Borrower represents
and warrants to the Administrative Agent and the Banks that (i) the execution,
delivery and performance of this Amendment has been duly authorized by all
requisite corporate action on the part of the Borrower and that this Amendment
has been duly executed and delivered by the Borrower and this Amendment and the
Credit Agreement, as amended hereby, constitutes valid and binding obligations
of the Borrower enforceable in accordance with its terms, (ii) no Default or
Event of Default (after giving effect to this Amendment) has occurred and is
continuing under the Credit Agreement or would result from the execution and
delivery of this Amendment, and (iii) each of

 

2



the representations and warranties set forth in Section 5 of the Credit
Agreement, as amended hereby, is true and correct in all material respects as of
the date hereof, except that if any such representation or warranty (x) relates
solely to an earlier date it need only remain true in all material respects as
of such date, or (y) is already qualified by materiality, in which case it shall
be true and correct in all respects.

 

Section 6. Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

 

Section 7. References. Any reference to the Credit Agreement contained in any
document, instrument or agreement executed in connection with the Credit
Agreement shall be deemed to be a reference to the Credit Agreement as modified
by this Amendment.

 

Section 8. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall constitute an original, but all of which taken
together shall be one and the same instrument. This Amendment may also be
executed by facsimile or electronic means and each facsimile or electronic
signature hereto shall be deemed for all purposes to be an original signatory
page.

 

Section 9. Costs. The Borrower agrees to pay on demand all reasonable costs and
expenses incurred by the Administrative Agent (including fees and expenses of
counsel) incurred in connection with the negotiation and preparation of this
Amendment.

 

Section 10.     Governing Law. The validity and interpretation of this Amendment
and the terms and conditions set forth herein, shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to any provisions relating to conflict of laws other than section 5-1401
of the New York General Obligations Laws.

 

Section 11.      Miscellaneous. This Amendment shall be deemed to be a Credit
Document.

 

- Remainder of page left blank; signature pages follow -

 

3



In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered in New York, New York by their duly authorized officers
as of the day and year first above written.

 

BLACK HILLS CORPORATION, a South Dakota corporation

 

 

By:

/s/ David R. Emery

 

Name:

David R. Emery

 

Title:

President & CEO

 



In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered in New York, New York by their duly authorized officers
as of the day and year first above written.

 

The Bank of Nova Scotia

 

 

By:

/s/ Jim Trimble

 

Name:

Jim Trimble

 

Title:

Managing Director

 

 

Mizuho Corporate Bank, Ltd.

 

 

By:

/s/ Leon Mo

 

Name:

Leon Mo

 

Title:

Senior Vice President

 

 

Credit Suisse, Cayman Islands Branch

 

 

By:

/s/ James Moran

 

Name:

James Moran

 

Title:

Managing Director

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Associate

 

 

U.S. Bank National Association

 

 

By:

/s/ Christine Dean

 

Name:

Christine Dean

 

Title:

Vice President

 

 

BMO Capital Markets Financing, Inc.

 

 

By:

/s/ Gumaro Tijerina

 

Name:

Gumaro Tijerina

 

Title:

Vice President

 

 



In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered in New York, New York by their duly authorized officers
as of the day and year first above written.

 

BAYERISCHE LANDESBANK

 

 

By:

/s/ John Gregory

 

Name:

John Gregory

 

Title:

First Vice President

 

 

By:

/s/ Nikolal von Mengden

 

Name:

Nikolal von Mengden

 

Title:

Senior Vice President

 

 

ABN AMRO Bank N.V.

 

 

By:

/s/ Charles F. Randolph

 

Name:

Charles F. Randolph

 

Title:

Managing Director

 

 

By:

/s/ Kris A. Grosshans

 

Name:

Kris A. Grosshans

 

Title:

Managing Director

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

By:

/s/ Robert J. Cole

 

Name:

Robert J. Cole

 

Title:

Vice President

 

 

COBANK, ACB

 

 

By:

/s/ Brent R. Knight

 

Name:

Brent R. Knight

 

Title:

Vice President

 

 

 

 

 